Motion for new trial was overruled on the 19th day of October. 1925, and plaintiff in error gave notice of appeal and was given 45 days from date of order in which to serve case-made. This time expired on the 3rd day of December, 1925. Case-made was not served within this time, and on the 4th day of December, 1925, the court made a further order of extension. Defendant in error moves the court to dismiss appeal on the ground that the trial court was without jurisdiction to make the order of December 4, 1925, for the reason that the time granted previously had expired.
Where the time for serving case-made has expired, an order of extension made subsequent thereto is void, and this court is without jurisdiction to review the case on appeal.
The appeal is dismissed.